Citation Nr: 1420045	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO). 

The matter of entitlement to service connection for erectile dysfunction, as secondary to a service-connected disability, to include coronary artery disease, is remanded to the RO.


FINDINGS OF FACT

1.  A January 2008 Board decision denied the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected post-traumatic stress disorder (PTSD). 

2.  New evidence associated with the claims file since the January 2008 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for erectile dysfunction, or raises a reasonable possibility of substantiating the claim of service connection for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The Board's January 2008 decision, which denied the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013). 

2.  As evidence received since the Board's January 2008 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for erectile dysfunction are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for erectile dysfunction at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  

When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).  VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Historically, the Veteran originally filed a claim for service connection for sexual dysfunction or erectile dysfunction in June 2005, asserting that his condition was caused by or aggravated by his service-connected PTSD.  In a September 2005 rating decision, notice of which was mailed to the Veteran that same month, the RO denied that claim, finding that evidence of record did not reveal that his sexual dysfunction was shown in service or related to service-connected PTSD.  The Veteran appealed the decision to the Board.  

A January 2008 Board decision denied the Veteran's claim of entitlement to service connection for erectile dysfunction, as medical evidence of record did not show that the condition was related to military service or to a service-connected disability.  The relevant evidence of record at the time of the January 2008 Board decision consisted of the Veteran's service treatment records, a May 2005 VA outpatient treatment record, an August 2005 letter from a private physician, an August 2005 VA PTSD examination report, multiple medical articles from the internet discussing that erectile dysfunction could be caused by PTSD, and statements from the Veteran and his attorney.  The January 2008 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2013).  

In August 2012, the Veteran sought to reopen the claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected coronary artery disease.  This appeal arises from the RO's February 2013 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  It was indicated that the previous denial of service connection for erectile dysfunction/impotence was confirmed and continued.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the January 2008 Board decision includes private medical records dated in 2010 and 2011, multiple medical articles from the internet discussing the relationship between anxiety disorders and sexual dysfunction as well as erectile dysfunction and PTSD, VA treatment records dated from 2008 to 2013, a November 2012 VA examination report, and statements from the Veteran and his attorney.  All of the evidence received since the January 2008 Board decision is "new" in that it was not of record at the time of the January 2008 Board decision. 

In an April 2010 private treatment record from J. K., M. D., the physician listed an impression of history of impotence.  It was noted that the Veteran was having some sexual dysfunction that the physician thought may be related to Metoprolol.  In his August 2012 claim, the Veteran asserted that his erectile dysfunction was due to the effects of his service-connected heart condition.  Multiple medical articles from the internet discussing the relationship between anxiety disorders and sexual dysfunction as well as erectile dysfunction and PTSD were also added to the record in April 2013.

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., a causal relationship between the present, claimed erectile dysfunction and a service-connected disability or medications used to treat a service-connected disability.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for erectile dysfunction.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).   

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for erectile dysfunction are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for erectile dysfunction is granted, to that extent only.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, is warranted.

In a November 2012 VA examination, the Veteran reported having problems with erectile dysfunction for many years and asserted that his heart condition may contribute to his claimed disorder.  The examiner, a VA physician's assistant, listed a diagnosis of erectile dysfunction and noted that the Veteran was first diagnosed with coronary artery disease in 2009.  The examiner opined that the Veteran's erectile dysfunction/impotence was "less likely as not (less than 50 percent probability)" caused by or the result of coronary artery disease, highlighting that the Veteran began treatment including stent placements years after being prescribed Cialis and other medications for organic impotence.  The examiner concluded that as erectile dysfunction existed prior to any treatment of coronary artery disease, there "can be no aggravation issues" due to medications for treatment of coronary artery disease.

The Board finds that the perfunctory conclusions reached by the examiner do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Thus, the Board has determined that the November 2012 VA examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is provided, which properly considers all of the evidence of record and adequately addresses the etiology of the Veteran's erectile dysfunction.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Omaha VA Medical Center from March 2013 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The RO must obtain a VA medical opinion from an appropriate physician to clarify the etiology of the Veteran's claimed erectile dysfunction.  All pertinent symptomatology and findings must be reported in detail.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file and pertinent electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current erectile dysfunction is related to or aggravated by his military service or to a service-connected disorder or medications prescribed to treat those service-connected disabilities, to include coronary artery disease.  

A complete rationale for all opinions given must be provided.  In so doing, the examiner must consider the August 2005 private medical opinion, the findings in the August 2005 VA PTSD examination and November 2012 VA examination reports, and the medical articles submitted by the Veteran wherein the relationships between erectile dysfunction and PTSD are discussed.

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

Another examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.

3.  If another examination is conducted, the RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the evidence of record since the April 2013 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


